DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This is the initial Office Action based on the application filed 01/23/20. Claims 1-20 are presented for examination and have been considered below.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-26 of U.S. Patent No. 10,558,522 B2. Although the claims at issue are not identical, they are not patentably distinct from each other because every limitation claimed in the present application is anticipated by the claimed invention of U.S. Patent No. 10,558,522 B2 as follows:

Present application
U.S. Patent No. 10,558,522 B2
1. A data storage system, comprising: a memory; and a controller configured to cause: decoding data of memory cells of the 

read-level voltage;  return decoded data from the preliminary hard decoding operation when the preliminary hard decoding operation is successful;  when the 
preliminary hard decoding operation is unsuccessful: execute a multi-stage decoding operation to decode raw data read from the plurality of memory cells using the sequence of read-level voltages, wherein each stage of the multi-stage decoding operation comprises executing one or more decoding 
operations to decode raw data read from the plurality of memory cells using a respective read-level voltage from the sequence of read-level voltages corresponding to the stage, and wherein the stages of the multi-
of whether a second hard decoding operation is available, wherein the first 
soft decoding operation is associated with the first read-level voltage, wherein when the first soft decoding operation is 
hard decoding operation of the multi-stage decoding operation, and wherein the 
first read-level voltage is (x) the preliminary read-level voltage or (y) the respective read-level voltage, from the sequence of read-level voltages, corresponding to the stage of the multi-stage decoding operation. 
 
    10.  The data storage system of claim 9, wherein the one or more decoding 
operations of each stage of the multi-stage decoding operation comprises a hard 
decoding operation and up to a plurality of soft decoding operations. 
 
    11.  The data storage system of claim 10, wherein the decoding success 
indicator indicates one read-level voltage of the sequence of read-level 
voltages, and wherein the controller configured to maintain the decoding 
success indicator comprises the controller configured to set the decoding 
success indicator to indicate the read-level voltage from the sequence of 
read-level voltages used to read the successfully decoded raw data. 
 
    12.  The data storage system of claim 10, wherein the controller is further 

from the sequence of read-level voltages used to read the successfully decoded 
raw data, wherein the controller configured to maintain the decoding success 
indicator comprises the controller configured to set the decoding success 
indicator to indicate the read-level voltage from the sequence of read-level 
voltages with the highest corresponding counter value. 
 
    13.  The data storage system of claim 12, wherein the controller is further 
configured to maintain the decoding success indicator following completion of a 
number of read requests greater than one since the decoding success indicator 
was last maintained. 
 

configured to: buffer the raw data read from the plurality of memory cells 
using the preliminary read-level voltage, wherein the buffered raw data is used 
in the stage of the multi-stage decoding operation corresponding to the 
preliminary read-level voltage. 
 
    15.  The data storage system of claim 9, wherein the plurality of memory 
cells are part of a block of a plurality of blocks on the non-volatile memory 
device, and wherein the controller is further configured to maintain a 
respective decoding success indicator for the block, a group of blocks 
comprising the block, or the non-volatile memory device. 
 

multi-stage decoding operation comprises one hard decoding operation followed 
by up to a plurality of soft decoding operations, and when one respective 
read-level voltage of a given stage of the multi-stage decoding operation is 
same as the preliminary read-level voltage, the one hard decoding operation of 
the given stage is skipped. 
 
    17.  A processor-readable medium encoded with executable instructions that, 
when executed by a processor, perform a method comprising: selecting a 
preliminary read-level voltage from a sequence of read-level voltages based on 
a decoding success indicator;  executing a preliminary hard decoding operation 
to decode raw data read from a plurality of memory cells using the preliminary 

cells using the preliminary read-level voltage;  returning decoded data from 
the preliminary hard decoding operation when the preliminary hard decoding 
operation is successful;  when the preliminary hard decoding operation is 
unsuccessful: executing a multi-stage decoding operation to decode raw data 
read from the plurality of memory cells using the sequence of read-level 
voltages, wherein the buffered raw data is used in a stage of the multi-stage 
decoding operation corresponding to the preliminary read-level voltage;  and 
returning decoded data from the multi-stage decoding operation upon completion 
of the multi-stage decoding operation;  and maintaining the decoding success 
indicator based on results of the preliminary hard decoding operation or the 

using a first read-level voltage of the sequence of read-level voltages is 
unsuccessful, a next decoding operation that follows the first hard decoding 
operation is a first soft decoding operation regardless of whether a second 
hard decoding operation is available, wherein the first soft decoding operation 
is associated with the first read-level voltage, wherein when the first soft 
decoding operation is performed, the first soft decoding operation is performed 
without re-reading the plurality of memory cells, wherein when the first soft 
decoding operation is unsuccessful, the first soft decoding operation is 
followed by a second soft decoding operation associated with the first 
read-level voltage, wherein when the second soft decoding operation is 

the plurality of memory cells, wherein the first hard decoding operation is (a) 
the preliminary hard decoding operation or (b) a hard decoding operation of the 
multi-stage decoding operation, and wherein the first read-level voltage is (x) 
the preliminary read-level voltage or (y) a respective read-level voltage, from 
the sequence of read-level voltages, corresponding to a stage of the 
multi-stage decoding operation. 
 
    18.  The processor-readable medium of claim 17, wherein each stage of the 
multi-stage decoding operation comprises executing one or more decoding 
operations to decode raw data read from the plurality of memory cells using a 
respective read-level voltage from the sequence of read-level voltages 

operation are executed sequentially until one of the one or more decoding 
operations in one of the stages successfully decodes the raw data read from the 
plurality of memory cells. 
 
    19.  The processor-readable medium of claim 18, wherein the one or more 
decoding operations of each stage of the multi-stage decoding operation 
comprises a hard decoding operation and up to a plurality of soft decoding 
operations. 
 
    20.  The processor-readable medium of claim 18, wherein the decoding 
success indicator indicates one read-level voltage of the sequence of 
read-level voltages, and wherein maintaining the decoding success indicator 

voltage from the sequence of read-level voltages used to read the successfully 
decoded raw data. 
 
    21.  The processor-readable medium of claim 18, wherein the method further 
comprises incrementing a counter value corresponding to the read-level voltage 
from the sequence of read-level voltages used to read the successfully decoded 
raw data, wherein maintaining the decoding success indicator comprises setting 
the decoding success indicator to indicate the read-level voltage from the 
sequence of read-level voltages with the highest corresponding counter value. 
 
    22.  The processor-readable medium of claim 21, wherein the decoding 

requests greater than one since the decoding success indicator was last 
maintained. 
 
    23.  A data storage system comprising: non-volatile memory;  means for 
selecting a preliminary read-level voltage from a sequence of read-level 
voltages based on a decoding success indicator;  means for executing a 
preliminary hard decoding operation to decode raw data read from a plurality of 
memory cells using the preliminary read-level voltage, and returning decoded 
data from the preliminary hard decoding operation when the preliminary hard 
decoding operation is successful;  means for executing a multi-stage decoding 
operation to decode raw data read from the plurality of memory cells using the 

decoding operation upon completion of the multi-stage decoding operation when 
the preliminary hard decoding operation is unsuccessful;  and means for 
maintaining the decoding success indicator based on results of the preliminary 
hard decoding operation or the multi-stage decoding operation, wherein when a 
first hard decoding operation using a first read-level voltage of the sequence 
of read-level voltages is unsuccessful, a next decoding operation that follows 
the first hard decoding operation is a first soft decoding operation regardless 
of whether a second hard decoding operation is available, wherein the first 
soft decoding operation is associated with the first read-level voltage, 
wherein when the first soft decoding operation is performed, the first soft 

cells, wherein when the first soft decoding operation is unsuccessful, the 
first soft decoding operation is followed by a second soft decoding operation 
associated with the first read-level voltage, wherein when the second soft 
decoding operation is performed, the second soft decoding operation is 
performed without re-reading the plurality of memory cells, wherein the first 
hard decoding operation is (a) the preliminary hard decoding operation or (b) a 
hard decoding operation of the multi-stage decoding operation, and wherein the 
first read-level voltage is (x) the preliminary read-level voltage or (y) a 
respective read-level voltage, from the sequence of read-level voltages, 
corresponding to a stage of the multi-stage decoding operation. 

    24.  The data storage system of claim 23, wherein each stage of the 
multi-stage decoding operation comprises executing a hard decoding operation 
and up to a plurality of soft decoding operations to decode raw data read from 
the plurality of memory cells using a respective read-level voltage from the 
sequence of read-level voltages corresponding to the stage, and wherein the 
stages of the multi-stage decoding operation are configured to be executed 
sequentially until one of the hard decoding operation or the up to a plurality 
of soft decoding operations in one of the stages successfully decodes the raw 
data read from the plurality of memory cells. 
 
    25.  The data storage system of claim 24, comprising: means for buffering 

read-level voltage, wherein the buffered raw data is used in the stage of the 
multi-stage decoding operation corresponding to the preliminary read-level 
voltage, wherein the decoding success indicator indicates one read-level 
voltage of the sequence of read-level voltages, and wherein the means for 
maintaining the decoding success indicator comprises means for setting the 
decoding success indicator to indicate the read-level voltage from the sequence 
of read-level voltages used to read the successfully decoded raw data. 
 
    26.  The data storage system of claim 24, further comprising means for 
incrementing a counter value corresponding to the read-level voltage from the 

wherein the means for maintaining the decoding success indicator comprises 
means for setting the decoding success indicator to indicate the read-level 
voltage from the sequence of read-level voltages with the highest corresponding 
counter value following completion of a number of read requests greater than 
one since the decoding success indicator was last maintained. 




Any inquiry concerning this communication or earlier communications from the examiner should be directed to GUERRIER MERANT whose telephone number is (571)270-1066.  The examiner can normally be reached on Monday-Friday 8:00 Am - 5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, April Blair can be reached on 571-270-1014.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/GUERRIER MERANT/Primary Examiner, Art Unit 2111                                                                                                                                                                                                        2/23/2021